internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-126024-02 date date re legend date dear we respond to your letter dated date requesting that we supplement our prior supplemental letter_ruling dated date plr-127364-01 published as ltr the second supplemental letter_ruling which supplemented a letter_ruling dated date plr-253457-96 published as ltr the original letter_ruling another supplemental letter_ruling plr-116822-97 published as ltr to the original letter_ruling was issued in a letter dated date the first supplemental letter_ruling additional information for the instant case was submitted in a letter dated date the material information submitted for consideration is summarized below all capitalized terms retain the meanings assigned to them in the original letter_ruling as modified by the first supplemental letter_ruling and the second supplemental letter_ruling together the prior supplemental letter rulings the facts are the same as in the original letter_ruling as modified by the prior supplemental letter rulings except that the employees of controlled i will be allowed to diversify the stock holdings in the esop step xx of the original letter_ruling as modified by the prior supplemental letter rulings provides that plr-126024-02 xx as soon as possible after the controlled i distribution controlled i will establish solely for its business i employees an esop that satisfies the requirements of sec_401 and sec_4975 the controlled i esop if within five years of the transaction the controlled i esop has not acquired shares representing at least h percent of the total number of shares of controlled i common_stock outstanding immediately after the controlled i distribution controlled i will issue to the controlled i esop in exchange for a debt obligation sufficient controlled i common_stock to increase the amount of controlled i common_stock acquired by the controlled i esop to that level information has been provided that controlled i has established such an esop and as of date at least h percent of the amount of shares of controlled i common_stock outstanding immediately after the distribution were held by the esop the taxpayer has represented that controlled i has not and will not remove any of the shares contributed to the esop based on the facts and representations submitted with the original letter_ruling as modified by the prior supplemental letter rulings we hold that any diversification by employees of controlled i of the assets held by the esop and any sale or disposition of the assets held by the esop in connection with the termination by controlled i employees of their employment will not have any adverse impact on the rulings previously issued a copy of this letter_ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter_ruling is consummated this letter_ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling has been sent to the taxpayer sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc plr-126024-02
